Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument on numbered Page 10 “In other words, the present application simply updates the CMB address and signals completion of the write command. On the other hand, McLaughlin and Tsai do not teach or suggest such functionality. Last, "a notification can be provided to the one or more VFs, for example, indicating a successful data write to the MMS"). McLaughlin at ⁋ 72”, examiner respectfully disagrees and notes the following:
	The CMB of McLaughlin resides in the MMS, which is in the Controller, see Fig. 1 of McLaughlin. Therefore, the completion message is sent after data is written to the CMB, but before data is written to the Flash.  
	
	In response to applicant’s argument on numbered Page 10 “In certain examples, the completion queue entry can represent a final completion to the client device, indicating that cleanup can be made." McLaughlin at ⁋ 49”, examiner respectfully disagrees in part and notes the following:


In response to applicant’s argument on numbered Page 11 “To the extent the rejection at page 8 of the Office Action cites to paragraphs 37 and 72 of McLaughlin, these portions of McLaughlin relate to reallocation of the write buffers (WBs) for servicing the write commands. Such reallocation, however, is only performed after completion of successfully writing the data to the NVM”, examiner respectfully disagrees in part and notes the following:
	Reallocation of write buffers is a different action than processing the write command, and is thus immaterial to the claimed features. In ⁋37 of McGlaughlin, the basic concept of the write buffers and how they are allocated and cycled through is taught. However, ⁋ 72 is part of the explanation of Fig. 12, and is explaining one example of how a write command can be processed. The process ends with a write completion message sent to the command queue, once the write data is saved in the write buffers in the CMB.

In response to applicant’s argument on numbered Page 12 “There is no suggestion to have performed such data swap in Tsai, in the system of McLaughlin, before completion of the data write commands in McLaughlin”, examiner respectfully disagrees in part and notes the following:
	McGlaughlin teaches that as part of the write process, once the write buffer has been allocated, the WGL, or the list of available buffers, is updated so the next available buffer is at the head of the list. This is done to ensure that there is always a buffer available for use by the host. If this is done after sending a completion to the host, the host may start sending new write data before the buffer is available, losing data. Thus McGlaughlin teaches the updating of the list prior to sending the completion message. However, as McGlaughlin is teaching a list, and not an address table, the teachings of Tsai where used to modify this process. Tsai teaches the use of an address table, and the ability to swap logical addresses in the table without physically accessing or moving data. Therefore, in combination, the WGL of McGlaughlin can be modified to a standard address translation table, and when the physical write buffer is filled, the logical address of the write buffer can be swapped to a new empty physical location in the write buffer. This allows the host to see an available write buffer (as the host uses logical addresses) near instantaneously as no physical data transfer has to be performed. 

In response to applicant’s argument on numbered Page 12 “Setting the blocks as free would enable the host to overwrite the data before storage”, examiner respectfully disagrees in part and notes the following:
When the physical write buffer is filled, the logical address of the write buffer can be swapped to a new empty physical location in the write buffer. This allows the host to 

In response to applicant’s argument on numbered Page 12 “The artisan of ordinary skill would not have understood the "commands from one or more client devices or the set of VFs" (McLaughlin at ,i 6) to have been analogous to defragmentation, which is an internal data management mechanism”, examiner respectfully disagrees in part and notes the following:
While the intended use of the teachings of Tsai might have been for defragmentation, as noted by Applicant’s argument, they are merely internal data management operations, and thus can be used for any merely internal data management operation and are not limited to only defragmentation. In addition, McGlaughlin is teaching two things: how to receive data from a host, and how to internally manage data once it's received from the host. Therefore, an artisan of ordinary skill would be looking for teachings regarding the internal management of data when looking to improve the operations of McGlaughlin.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132